DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-20 are currently pending, claims 14-20 have been withdrawn due to a restriction requirement; therefore, Claims 1-13 are examined below.

Claim Objections
Claim 13 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 7. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
The Examiner suspects that the Applicant intended for Claim 13 to be dependent on independent Claim 10, and is examined as such below.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-7 and 10-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
Independent claims 1 and 10 have been amended by applicant to include the following negative limitations (see bold):
Claim 1) “supplying a luggage screening entity with a first, high-security master key configured to open each master lock mechanism of each lock of the first group of locks by engaging the master lock mechanism thereof with key portions that differ from a linear row of bitings at a side edge of or projections from or indentions in a solid a key blade;” 
Claim 10) “supplying a luggage screening entity with a first master key configured to open each master lock mechanism of each lock of the first group of locks and comprising key portions that differ from a linear row of bitings at a side edge of or projections from or indentations in a solid key blade
However, neither the original specification, original drawings, nor original claims disclose the negative limitations in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
Dependent Claims 2-7 and 11-13 are rejected for the same reasons as the independent claims in which they depend.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-7 and 10-13 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Independent claims 1 and 10 have been amended by applicant to include the following limitations:
Claim 1) “supplying a luggage screening entity with a first, high-security master key configured to open each master lock mechanism of each lock of the first group of locks by engaging the master lock mechanism thereof with key portions that differ from a linear row of bitings at a side edge of or projections from or indentions in a solid a key blade;” 
Claim 10) “supplying a luggage screening entity with a first master key configured to open each master lock mechanism of each lock of the first group of locks and comprising key portions that differ from a linear row of bitings at a side edge of or projections from or indentations in a solid key blade
However, the Examiner is unclear as to the specific types of keys that remain for use with the claimed invention. From Applicant’s arguments (Applicant Arguments/ Remarks, 7/25/2022), the Examiner can assume that the at least two of the key types the Applicant is referring to is a tubular style key as shown in Fig. 15 of the drawings and Para 0020 of the specification (“Fig. 15, which illustrates a tubular high-security master key having a bow or handle 154 and an open distal end 150 with a circumference in which more than two indentations and/or projections are formed to engage tumblers in a master lock mechanism such as shown schematically at 155.”; Dependent Claims 7 and 13), or a key with a blade provided with a plurality of magnetic elements arranged in a selected pattern along the blade (Dependent claims 5 and 12; Although, Fig. 9 shows a key with magnetic elements and key portions with a linear row of bitings at a side edge of or projections from or indentations in a solid key blade). However, as broadly claimed, prior art disclosing any type of key/tool used to open locks, that is not covered by the negative limitation, would read on the key element (i.e. a blank key blade, a cylinder key, a tubular key, and paracentric key, magnetic key, or a key card).
The Examiner suggest that the Applicant positively claim the types of keys that can be used with the claimed invention in the independent claims (i.e. Claims 7 and 13).
Dependent Claims 2-7 and 11-13 are rejected for the same reasons as the independent claims in which they depend.

In addition, Claim 6 recites the limitation "in which the step of supplying the first master key comprises supplying a key with a blade having at least two surfaces each of which has plural indentations and projections in respective patterns that differ from each other" in the method of Claim 1 (“supplying a luggage screening entity with a first, high-security master key configured to open each master lock mechanism of each lock of the first group of locks by engaging the master lock mechanism thereof with key portions that differ from a linear row of bitings at a side edge of or projections from or indentions in a solid a key blade”).  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 8 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chamberlin, Chris, “Flying to the USA or Canada? Save your Suitcase: grab a TSA lock,” retrieved from www.executivetraveller.com/flying-to-the-usa-or-canada-save-your-suitcase-grab-a-tsa-lock Pgs.1-5, 20150225)
As per independent Claim 8, Chamberlin discloses a method of screening air travelers' checked luggage locked with locks, wherein some of the luggage is locked with locks of a first group of locks and some is locked with locks that are in a second group of locks, wherein each of said locks is a dual-function lock that has a master lock portion and a user-operated lock portion and each of the lock portions locks and unlocks the lock independently of the other lock portion in the same lock (See at least Pgs.1-5, i.e. 3-Dial Combination with master, 3-Dial Combination with master, and Samsonite Luggage Lock), said method comprising: 
supplying a luggage screening entity with a first master key configured to unlock each the locks of the first group of locks by engaging the master lock mechanism thereof (See at least Pgs.1-5, TSA Approved Lock with Corresponding TSA00* Master Key); 
supplying the luggage screening entity with a second master key that is different from the first master key and is configured to open each master lock mechanism of each lock in the second group of locks (See at least Pgs.1-5, TSA002); 
manufacturing and providing the first and second group of locks, wherein the locks of the first group carry indicia identifying the first master key, the locks of the second group carry indicia identifying a selected brand of luggage, and at least some of the locks of the second group are permanently mounted in or on luggage (See at least Pg.2, Samsonite Luggage Lock); and 
pursuant to government authorization and a memorandum of understanding between the luggage screening entity and an entity supplying the master keys, using the master keys to open for screening air travelers' checked luggage locked with said locks by unlocking the master lock portions thereof while the user-operated portions remain locked (See at least Pgs.1-5, TSA Friendly Locks).  
As per Claim 9, Chamberlin discloses in which the manufacturing and providing step comprises providing the locks of the second group free of an identification of the second master keys (See at least Pg.3, Safe Sky Lock, Does not show identification of second master key).  
14Atty Dkt 5090/90769
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-7 and 10-13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Chamberlin in view of Misner et al. (US 7,832,238 B2), and further in view of van Buynder (US 2015/0300043 A1).
As per independent Claim 1, Chamberlin discloses a method of screening air travelers' checked luggage locked with locks, wherein some of the luggage is locked with locks of a first group of locks, some is locked with locks that are in a second group of locks, and some is locked with locks that are in a third group of locks, wherein each of said locks is a dual-function lock that has a master lock portion and a user-operated lock portion and each of the lock portions locks and unlocks the lock independently of the other lock portion in the same lock (See at least Pgs.1-5, i.e. 3-Dial Combination with master, 3-Dial Combination with master, and Samsonite Luggage Lock), said method comprising: 
supplying a luggage screening entity with a first, high-security master key configured to open each master lock mechanism of each lock of the first group of locks by engaging the master lock mechanism thereof with key portions that differ from a linear row of bitings projections from a key blade (See at least Pgs.1-5; Pg.2, “The TSA officers hold special tools for opening TSA approved locks, which allows them to be placed back on the luggage and closed after inspection.”; Pg.3, “TSA approved locks come in several different styles with main two being: Key Locks, Combination Locks”); 
supplying the luggage screening entity with a second master key that is different from the first, high-security master key and is configured to open each master lock mechanism of each lock in the second group of locks (See at least Pgs.1-5, TSA Approved Lock with Corresponding TSA00* Master Key); 
supplying the luggage screening entity with a third master key that is different from the first and second master keys and is configured to open each master lock mechanism of each lock in the third group of locks (See at least Pgs.1-5, TSA002);
manufacturing and providing the first, second and third group of locks, wherein the user-operated portions of some of the locks in the second group have user-operated portions that differ structurally and operationally from those in other locks of the second group of locks and including in each lock indicia identifying the lock as accepted by the luggage screening entity and identifying each lock of the first and second group but not the third group by indicia identifying the master key that opens the lock (See at least Pgs.1-5, Variety of Lock/Key Designs offered to Users); and 
pursuant to government authorization and a memorandum of understanding between the luggage screening entity and an entity 12Atty Dkt 5090/90769supplying the master keys, using the master keys to open for screening air travelers' checked luggage locked with said locks by unlocking the master lock portions thereof while the user-operated portions remain locked (See at least Pgs.1-5 TSA Friendly Locks).  
While applicant is attempting to overcome the prior art by negatively claiming specific types of keys, the applicant fails to positively claim a specific type of invented key type; therefore, Chamberlin’s disclosure of a tool for use with a “key lock” reads on the claim as broadly written, as the tool would broadly describe any and all key/ cylinder types well-known at the time the application was filed. However, Chamberlin fails to expressly disclose specific key types with key portions that differ from a linear row of bitings at a side edge of or projections from or indentions in a solid a key blade.
However, the analogous prior art of Misner  discloses:
C1L26-C2L15, “BACKGROUND OF THE INVENTION
The Key/Combo/Indicator Cases referenced above relate to combination operated locks of the type typically used to secure luggage, travel cases, briefcases and the like during travel and transport--to combination operated locks that also may be operated by a key to facilitate inspection of the contents of the cases or containers on which the locks are installed and/or that are secured by the locks--to combination and key operated locks that are provided with indicators capable of signaling that a key has been used in the associated lock.
Combination operated locks including combination operated padlocks and combination operated locks installed on hardcases such as luggage, travel cases, briefcases and the like are widely used by travelers who appreciate the convenience of dialing a simple combination to open their luggage without having to carry, find and use a proper key each time a travel bag is to be opened and relocked.
When the Transportation Security Administration took over the handling of airport security  in accordance with the Homeland Security Act, an intensified effort made to inspect the locked travel bags of airline passengers often resulted in the destruction of the combination locks used to secure luggage, travel cases, briefcases and the like when these locks were forcibly opened to permit inspection of contents. The forcible opening and/or removal of combination operated locks for inspection of the contents of luggage, travel cases, briefcases and the like usually renders the locks unsuitable for reuse, and unfortunately leaves the inspected bags unlocked, with their contents subject to pilfer and theft during travel and transport.

To accommodate the need of travelers for post-inspection luggage security while also accommodating the need of government personnel to quickly and easily open and inspect selected and suspect bags that are secured by combination operated locks, a proposal was advanced by an entity known as Travel Sentry for providing government personnel with so-called "override keys" for nondestructively opening consumer owned, combination operated locks that have built-in "key override" features.

In accordance with the proposal of Travel Sentry, combination operated locks having a "key override" capability have been sold by a number of lock manufacturers. These locks may be purchased by consumers for locking their luggage, travel cases, briefcases and the like, or may be installed on luggage, travel cases, briefcases and the like by the manufacturers thereof. If the locked travel bags, briefcases and the like are inspected by government personnel, the locks are opened for inspection of contents using keys that are made available to and controlled by government authorized inspectors (but not to the owners of the locks), and then are relocked by the inspectors. Bags inspected and relocked in this manner are intended to have their contents secured by relocking them using the same combination operated locks that were used initially by the owners thereof.”
C16 L28-42, “(86) As depicted in FIG. 38, the key receiving opening 559 is designed to receive the same key 175 that is shown in FIGS. 1, 2 and 11-14, thereby making it possible for the same key 175 to be inserted into both of the key cylinders 280, 560 to unlock both of the locks 100, 500. However, as those who are skilled in the art will readily understand, other well-known types of key cylinders (not shown) can be substituted for one or both of the key cylinders 280, 560 to enable one or both of the locks 100, 500 to be unlocked by keys of various other configurations; and, if desired, the substituted key cylinders can be master keyed in conventional ways well known to those who are skilled in the art to enable one or both of the locks 100, 500 to operate in response to plural keys, for example, one or more keys controlled by the lock owner, and/or one or more keys controlled by government authorized inspectors.”
Further, the analogous prior art of  van Buynder discloses the following:
Para 0002, “A cylinder lock is a lock constructed with a cylinder that is able to rotate with respect to a housing along a so-called shear line, however in principal only when a corresponding key (or at least the blade thereof) is placed in the keyway. The housing is stationary with respect to the door or other item that can be locked. The cylinder by rotating, optionally by actuating a cam, is used to change the position of the actual locking element such as a bar of metal that actually secures the position of the element to be locked (typically a door). A locksmith can easily unscrew the cylinder to facilitate rekeying. The cylinder may contain any of a variety of locking mechanisms, including commonly known mechanisms such as the pin tumbler lock, the wafer tumbler lock and the disc tumbler lock. Any of these locks may be designed for any known type of key such as a cut key (having saw tooth like bitings), a dimple-key, tubular key (for so called radial locks), skeleton key, Zeiss key (also known as cruciform key), Abloy key, magnetic key etc. These keys may be single- or multiple sided as known in the art.”
Therefore, at the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have included supplying a luggage screening entity (i.e. TSA Agent) with specific types of manufactured master keys designed to open TSA-approved locks, to include: a key with portions that differ from a linear row of bitings at a side edge of or projections from or indentions in a solid a key blade, a key with a blade provided with a plurality of magnetic elements arranged in a selected pattern along the blade; a key with a blade having at least two surfaces each of which has plural indentations and projections in respective patterns that differ from each other; a tubular key having a distal open end with a circumference 13Atty Dkt 5090/90769 provided with plural depressions and/or projections arranged in a selected pattern, as disclosed by van Buynder, in the system disclosed by Misner, in the system/ method disclosed by Chamberlin for the advantage of providing a method of screening air travelers' checked luggage locked with locks, with the ability to increase the effectiveness and efficiency of the method by incorporating a variety or key designs designed to opened variety of lock designs, in order to provide users with a variety of lock selection, while still complying with the boundaries of the agreement with the luggage screening entity (See KSR [127 S Ct. at 1739] “The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.”).
As per Claim 2, Chamberlin discloses in which the step of providing the locks of the third group comprises providing dual-function locks each of which is permanently mounted in or on luggage of a selected brand only (See at least Pgs.1-5, Samsonite Luggage Lock).  
As per Claim 3, Chamberlin discloses further including in each lock of the first and second group but not the third group readily visible indicia identifying the master key that opens the locks of the respective group (See at least Pgs.1-5). 
As per Claim 4, Chamberlin discloses further including in each lock readily visible indicia identifying the lock as a lock that can be opened with one of said master keys and including in the locks of the first and second group indicia identifying the master key that opens the locks of the respective group (See at least Pgs.1-5). 
As per Claim 5, van Buynder discloses, in which the step of supplying the first master key comprises supplying a key with a blade provided with a plurality of magnetic elements arranged in a selected pattern along the blade (See at least Para 0002).  
As per Claim 6, van Buynder discloses, in which the step of supplying the first master key comprises supplying a key with a blade having at least two surfaces each of which has plural indentations and projections in respective patterns that differ from each other (See at least Para 0002).  
As per Claim 7, van Buynder discloses, in which the step of supplying the first master key comprises supplying a tubular key having a distal open end with a circumference provided with plural depressions and/or projections arranged in a selected pattern (See at least Para 0002).

As per independent Claim 10, Chamberlin discloses method of screening air travelers' checked luggage locked with locks, wherein some luggage is locked with locks of a first group of locks and some is locked with locks that are in a second group of locks, wherein each of said locks is a dual-function lock that has a master lock portion and a user-operated lock portion and each of the lock portions locks and unlocks the lock independently of the other lock portion in the same lock (See at least Pgs.1-5), said method comprising: 
supplying a luggage screening entity with a first master key configured to open each master lock mechanism of each lock of the first group of locks and comprising key portions that differ from a linear row of bitings projections from a key blade (See at least Pgs.1-5; Pg.2, “The TSA officers hold special tools for opening TSA approved locks, which allows them to be placed back on the luggage and closed after inspection.”; Pg.3, “TSA approved locks come in several different styles with main two being: Key Locks, Combination Locks”); 
supplying the luggage screening entity with a second master key that is different from the first master key and is configured to open each master lock mechanism of each lock in the second group of locks (See at least Pgs.1-5); 
manufacturing and providing the first and the second group of locks, wherein the user-operated portions of the locks of the first group are 3-dial lock mechanisms only and wherein some of the locks in the second group have user-operated portions that differ structurally and operationally from those in other locks of the second group of locks (See at least Pgs.1-5); and 
using the first a second master keys, pursuant to government authorization and a memorandum of understanding between the luggage screening entity and an entity supplying the master keys, to opens air travelers' checked luggage locked with said locks by unlocking the master lock portions thereof while the user-operated portions remain locked (See at least Pgs.1-5).  
While applicant is attempting to overcome the prior art by negatively claiming specific types of keys, the applicant fails to positively claim a specific type of invented key type; therefore, Chamberlin’s disclosure of a tool for use with a “key lock” reads on the claim as broadly written, as the tool would broadly describe any and all key/ cylinder types well-known at the time the application was filed. However, Chamberlin fails to expressly disclose specific key types with key portions that differ from a linear row of bitings at a side edge of or projections from or indentions in a solid a key blade.
However, the analogous prior art of Misner  discloses:
C1L26-C2L15, “BACKGROUND OF THE INVENTION
The Key/Combo/Indicator Cases referenced above relate to combination operated locks of the type typically used to secure luggage, travel cases, briefcases and the like during travel and transport--to combination operated locks that also may be operated by a key to facilitate inspection of the contents of the cases or containers on which the locks are installed and/or that are secured by the locks--to combination and key operated locks that are provided with indicators capable of signaling that a key has been used in the associated lock.
Combination operated locks including combination operated padlocks and combination operated locks installed on hardcases such as luggage, travel cases, briefcases and the like are widely used by travelers who appreciate the convenience of dialing a simple combination to open their luggage without having to carry, find and use a proper key each time a travel bag is to be opened and relocked.
When the Transportation Security Administration took over the handling of airport security  in accordance with the Homeland Security Act, an intensified effort made to inspect the locked travel bags of airline passengers often resulted in the destruction of the combination locks used to secure luggage, travel cases, briefcases and the like when these locks were forcibly opened to permit inspection of contents. The forcible opening and/or removal of combination operated locks for inspection of the contents of luggage, travel cases, briefcases and the like usually renders the locks unsuitable for reuse, and unfortunately leaves the inspected bags unlocked, with their contents subject to pilfer and theft during travel and transport.

To accommodate the need of travelers for post-inspection luggage security while also accommodating the need of government personnel to quickly and easily open and inspect selected and suspect bags that are secured by combination operated locks, a proposal was advanced by an entity known as Travel Sentry for providing government personnel with so-called "override keys" for nondestructively opening consumer owned, combination operated locks that have built-in "key override" features.

In accordance with the proposal of Travel Sentry, combination operated locks having a "key override" capability have been sold by a number of lock manufacturers. These locks may be purchased by consumers for locking their luggage, travel cases, briefcases and the like, or may be installed on luggage, travel cases, briefcases and the like by the manufacturers thereof. If the locked travel bags, briefcases and the like are inspected by government personnel, the locks are opened for inspection of contents using keys that are made available to and controlled by government authorized inspectors (but not to the owners of the locks), and then are relocked by the inspectors. Bags inspected and relocked in this manner are intended to have their contents secured by relocking them using the same combination operated locks that were used initially by the owners thereof.”
C16 L28-42, “(86) As depicted in FIG. 38, the key receiving opening 559 is designed to receive the same key 175 that is shown in FIGS. 1, 2 and 11-14, thereby making it possible for the same key 175 to be inserted into both of the key cylinders 280, 560 to unlock both of the locks 100, 500. However, as those who are skilled in the art will readily understand, other well-known types of key cylinders (not shown) can be substituted for one or both of the key cylinders 280, 560 to enable one or both of the locks 100, 500 to be unlocked by keys of various other configurations; and, if desired, the substituted key cylinders can be master keyed in conventional ways well known to those who are skilled in the art to enable one or both of the locks 100, 500 to operate in response to plural keys, for example, one or more keys controlled by the lock owner, and/or one or more keys controlled by government authorized inspectors.”
Further, the analogous prior art of  van Buynder discloses the following:
Para 0002, “A cylinder lock is a lock constructed with a cylinder that is able to rotate with respect to a housing along a so-called shear line, however in principal only when a corresponding key (or at least the blade thereof) is placed in the keyway. The housing is stationary with respect to the door or other item that can be locked. The cylinder by rotating, optionally by actuating a cam, is used to change the position of the actual locking element such as a bar of metal that actually secures the position of the element to be locked (typically a door). A locksmith can easily unscrew the cylinder to facilitate rekeying. The cylinder may contain any of a variety of locking mechanisms, including commonly known mechanisms such as the pin tumbler lock, the wafer tumbler lock and the disc tumbler lock. Any of these locks may be designed for any known type of key such as a cut key (having saw tooth like bitings), a dimple-key, tubular key (for so called radial locks), skeleton key, Zeiss key (also known as cruciform key), Abloy key, magnetic key etc. These keys may be single- or multiple sided as known in the art.”
Therefore, at the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have included supplying a luggage screening entity (i.e. TSA Agent) with specific types of manufactured master keys designed to open TSA-approved locks, to include: a key with portions that differ from a linear row of bitings at a side edge of or projections from or indentions in a solid a key blade, a key with a blade provided with a plurality of magnetic elements arranged in a selected pattern along the blade; a key with a blade having at least two surfaces each of which has plural indentations and projections in respective patterns that differ from each other; a tubular key having a distal open end with a circumference 13Atty Dkt 5090/90769 provided with plural depressions and/or projections arranged in a selected pattern, as disclosed by van Buynder, in the system disclosed by Misner, in the system/ method disclosed by Chamberlin for the advantage of providing a method of screening air travelers' checked luggage locked with locks, with the ability to increase the effectiveness and efficiency of the method by incorporating a variety or key designs designed to opened variety of lock designs, in order to provide users with a variety of lock selection, while still complying with the boundaries of the agreement with the luggage screening entity (See KSR [127 S Ct. at 1739] “The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.”).
As per Claim 11, van Buynder discloses, in which the step of supplying the first master key comprises manufacturing and supplying a high-security master key configured to open each master lock mechanism of each lock of the first group of locks by engaging the master lock mechanism thereof with key portions that differ from a linear row of cuts forming projections from a key blade (See at least Para 0002). 
As per Claim 12, van Buynder discloses, in which the step of supplying the first master key comprises manufacturing and supplying a master key having a blade with a pattern of magnetic elements arranged in a selected pattern along said blade (See at least Para 0002).  
As per Claim 13, van Buynder discloses, in which the step of supplying the first master key comprises supplying a tubular key having a distal open end with a circumference provided with plural depressions and/or projections arranged in a selected pattern (See at least Para 0002).

Response to Arguments
Applicant's arguments filed on 7/25/2022, with respect to Claims 8 and 9, have been considered but are not persuasive.   The claimed limitations are found in the prior art as stated/mapped in the rejection above.  The rejection will remain as FINAL, based on the rejection above.  
Applicant’s arguments filed on 7/25/2022, with respect to Claims 1-7 and 10-13, have been considered but are moot based on the new grounds of rejection.  Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. The rejection will remain as FINAL, based on the new rejections above.  See MPEP § 706.07(a).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the PTO-892 Notice of References Cited. The Examiner suggests the applicant review these documents before submitting any amendments.
Hutzenlaub (US 4,838,060) – Discloses a tubular key and corresponding lock housing key entry construction.
Lee (US 5,174,140) – Discloses a tubular lock and master tubular key.
Lu (US 7,162,900 B1) – Discloses a tubular lock and master key.
LAI (US 2018/0320416 A1) – Discloses a dual unlocking mode padlock.
Kassza et al. (US 4,576,025) – Discloses a magnetic lock insert for lock mechanisms (kay with embedded magnets).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN P OUELLETTE whose telephone number is (571)272-6807.  The examiner can normally be reached on M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda C Jasmin can be reached on (571) 272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

September 2, 2022
/JONATHAN P OUELLETTE/Primary Examiner, Art Unit 3629